         Case 2:21-cv-02552-SHL-atc Document 35 Filed 09/07/21 Page 1 of 1                                    PageID 291
AO 458 (Rev. 01/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                                Western District
                                               __________        of Tennessee
                                                          District  of __________


  G.S., by and through his parents and next friends             )
                             Plaintiff                          )
                                v.                              )      Case No. 2:21-cv- 02552-SHL-atc
      Governor Bill Lee in his official capacity, et al.        )
                            Defendant                           )

                                                APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am authorized to practice in this court, and I appear in this case as counsel for:

         Defendant Shelby County, Tennessee                                                                                .


Date:         09/06/2021                                                              s/Charles Silvestri Higgins
                                                                                           Attorney’s signature

                                                                               Charles Silvestri Higgins (BPR #30184)
                                                                                      Printed name and bar number
                                                                                   Burch, Porter & Johnson, PLLC
                                                                                       130 N. Court Avenue
                                                                                        Memphis, TN 38103

                                                                                                  Address

                                                                                        chiggins@bpjlaw.com
                                                                                             E-mail address

                                                                                           (901) 524-5000
                                                                                           Telephone number

                                                                                           (901) 524-5024
                                                                                                 FAX number
